t c summary opinion united_states tax_court tobias g ogu petitioner v commissioner of internal revenue respondent docket no 7676-03s filed date tobias g ogu pro_se david e whitcomb for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties for and as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number after concessions by respondent the issues for decision by the court are as follows whether petitioner is entitled to various schedule c deductions in and whether petitioner is entitled to head-of-household filing_status in and whether petitioner is entitled to earned_income credits in and whether petitioner received proceeds from the sale of stock in and whether petitioner is liable for the accuracy-related_penalties under sec_6662 for and in addition there are two computational matters the resolution of which is solely dependent on our disposition of the disputed issue involving petitioner’s schedules c at trial respondent conceded for and petitioner is entitled to claim his son as a dependent for petitioner is entitled to a bad_debt deduction on schedule c in the amount of dollar_figure and for petitioner is entitled to the cost_of_goods_sold and the deduction for other expenses--rent as claimed on his schedule c the computational matters each of which involves both of the taxable years in issue are the amount of self- employment_tax under sec_1401 and the amount of the self- continued i background some of the facts have been stipulated and they are so found at the time that the petition was filed petitioner resided in houston texas a petitioner’s occupation petitioner filed a form_1040 u s individual_income_tax_return for at the bottom of page of the form_1040 petitioner listed his occupation as consultant and his firm as americana business consultants petitioner filed a form_1040 u s individual_income_tax_return for at the bottom of page of the form_1040 petitioner listed his occupation as accountant and his firm as creative accountants at trial petitioner testified that he has a college degree in business administration and that he regards himself as an accountant both by education and profession b petitioner’s schedules c petitioner attached a schedule c profit or loss from business sole_proprietorship to each of his returns for and on each schedule c petitioner identified his business name as americana business consultants his principal business or continued employment_tax deduction under sec_164 profession as computer and software and his business activity code as signifying a computer and software store on his schedule c for petitioner claimed various deductions as relevant to the issues for decision those deductions were as follows other depreciation dollar_figure other edi fee advertising telephone etc big_number other overseas expenses big_number other trade mission big_number on his schedule c for petitioner claimed various deductions as relevant to the issues for decision those deductions were as follows depreciation dollar_figure legal professional big_number other used file cabinets chairs and tables big_number other overseas rent big_number other overseas expenses big_number other overseas wages big_number other overseas office big_number other trade mission big_number petitioner did not attach to either of his returns for or a form_4562 depreciation and amortization including information on listed_property or other depreciation schedule at trial petitioner testified that creative accountants see supra p was a dba of americana business consultants according to petitioner we divided our business for people to identify what kind of business we are doing similarly petitioner did not attach to either of his returns an election to expense property under sec_179 c petitioner’s trade missions to nigeria on his schedule c for petitioner claimed a deduction for trade mission in the amount of dollar_figure in this regard petitioner claims to have gone to nigeria on a trade mission from date to date and to have incurred the following general_expenses item amount air ticket dollar_figure excess luggage sealing tape yellow cab taxi abc transport to owerri domino paramount hotel--3 days taxi to tourist guest house tourist guest house--7 day sec_665 hotel conference hall banners and sign sec_455 publications and supplies big_number car rental with chauffeur--8 days gas petrol radio advertisement lunch for the guests big_number domino paramount hotel--4 days messengers--hired people meal and entertainment big_number total expenses big_number the record does not include an itinerary passenger receipt boarding passes credit card receipt or other documentary_evidence demonstrating that an airline ticket was purchased or a taxpayer wishing to expense property would typically make the election using part i election to expense certain tangible_property sec_179 of form_4562 depreciation and amortization including information on listed_property if one was the cost thereof or the flight itinerary regarding the other enumerated expenses petitioner claims to have paid in cash he also claims that in nigeria hotels restaurants and other purveyors of goods and services do not provide receipts on his schedule c for petitioner claimed a deduction for trade mission in the amount of dollar_figure in this regard petitioner claims to have gone to nigeria on another trade mission from date to date the record does not include any schedule of expenses that petitioner claims to have incurred the record does include a flight itinerary issued by a travel agency in houston calling for the payment of dollar_figure and a passenger receipt showing a fare of bulk and tax of dollar_figure no other documentation exists in the record petitioner again claims to have paid his expenses in nigeria in cash at trial petitioner testified that he went to nigeria on trade missions during the holiday season not because his family was there see infra i d note but because in nigeria business is mostly done during december time done during december time because at that time you have gifts to give to people they’re happy so this is the only time they can talk to you according to petitioner everything in nigeria is cash and there is nothing like a receipt d petitioner’s nigerian corporation the record in this case includes a document purporting to be the articles of association of americana business consultants nigeria limited a nigerian corporation incorporated on date this document identifies petitioner as holding big_number or one-half of the million shares of the corporation and five of petitioner’s relatives as each holding big_number shares listed among the five relatives is chinedu n ogu petitioner’s son whose position in the corporation is identified as director-business strategist petitioner’s position in the corporation is identified as chairman chief_executive_officer at trial petitioner testified that they told me that for them to deal with me that i must come here and incorporate by nigerian law and they will not allow you to do business in nigeria if it is overseas dominated you must show that the citizens own the business citizens that reside over there they live over there nigerians own the business although americana business consultants nigeria limited was purportedly incorporated on date petitioner’s financial statement for the calendar_year lists a general administrative expense of dollar_figure as having been incurred in date for articles of association--abc nig ltd petitioner’s son chinedu n ogu was born in and therefore turned in see infra p the other four relatives are petitioner’s mother two brothers and sister all of whom live in nigeria e petitioner’s overseas expenses in nigeria on part v of his schedule c for petitioner claimed under the category of other expenses a deduction for overseas expenses in the amount of dollar_figure petitioner did not break this amount into constituent parts but he did describe the total as overseas commission shipping office supplies etc on part v of his schedule c for petitioner claimed under the category of other expenses deductions for overseas expenses as follows deduction amount overseas rent dollar_figure overseas expenses big_number overseas wages big_number overseas office big_number the deductions for overseas expenses in and appear to relate to americana business consultants nigeria limited f petitioner’s involvement in state court litigation in date an individual by the name of francis iheanacho mr iheanacho commenced a civil_action cause no in the district_court of harris county houston texas against petitioner for libel and intentional infliction of emotional distress mr iheanacho named petitioner both individually and as agent and officer of mbaise cultural union inc an organization described by petitioner as a houston based charity non-profit tax-exempt_organization mr iheanacho also named mbaise cultural union as a defendant on the basis of respondeat superior in his complaint mr iheanacho alleged that petitioner published defamatory statements suggesting inter alia that mr iheanacho was guilty of criminal activity theft welfare fraud misuse of official information attempt ed aggravated assault and professional impropriety mr iheanacho further alleged that petitioner published such statements in letters on petitioner’s personal stationery sent to the texas department of human services and in a dear brothers and sisters letter sent to members of mbaise cultural uniondollar_figure it would appear that petitioner and mr iheanacho were both members of or otherwise associated with mbaise cultural union mr iheanacho appended to his complaint as exhibits three of petitioner’s letters one of petitioner’s letters was captioned use of deadly force authored by francis iheanacho the salutation and opening paragraph of which read as follows dear brothers and sisters i write to inform you that on date after mbaise cultural union meeting francis iheanacho drove his small pleasure car with reckless abandon with the intention to run over ezeji t ogu petitioner this incident was witnessed by at least five mbaise people what prompted francis iheanacho to use deadly force against harmless and innocent ezeji this is a question only francis iheanacho can answer this incident has added another chapter to francis iheanacho’s pattern of deception and uncivilized behavior in mbaise cultural union in date mbaise cultural union commenced a civil_action cause no in the district_court of harris county houston texas against petitioner and another individual in its complaint mbaise cultural union described petitioner as a self appointed public relations officer and alleged inter alia that petitioner failed to use his best efforts to achieve the corporate and business purposes of mbaise cultural union in date petitioner commenced a civil_action cause no in the district_court of harris county houston texas against dr tim oparaji the record in the present case contains no information regarding the nature of cause no on his schedule c for petitioner did not claim any deduction for legal and professional services in contrast on his schedule c for petitioner claimed a deduction for legal and professional services in the amount of dollar_figure g petitioner’s immediate_family during and petitioner was unmarried however he was formerly married to sharon j carter ms carter and had two children with her a son chinedu n ogu chinedu who was born on date and a daughter sarah c ogu who was born on august dollar_figure petitioner and ms carter were divorced in date by the district_court of harris county houston texas in its final decree of divorce the district_court appointed petitioner and ms carter as joint managing conservators of their offspring although both petitioner and ms carter were granted the right to have physical possession of the child only ms carter was granted the right to establish the legal residence of the child petitioner was also ordered to pay child_support on a semimonthly basis during each of the taxable years in issue chinedu lived with his mother for more than half of the year h petitioner’s reported tax_liabilities and earned_income credits on his form_1040 for petitioner reported tax on line and self-employment_tax of dollar_figure on line for a total reported tax_liability of dollar_figure petitioner then claimed an earned_income_credit of dollar_figure and ultimately a refund of dollar_figure ie dollar_figure less dollar_figure on his form_1040 for petitioner reported tax on line and self-employment_tax of dollar_figure on line for a total reported tax_liability of dollar_figure petitioner then claimed an petitioner’s daughter is not involved in any of the issues in this case earned_income_credit of dollar_figure and ultimately a refund of dollar_figure ie dollar_figure less dollar_figure in support of his claims of the earned_income_credit for and petitioner attached to his return for each of those years a schedule eic earned_income_credit qualifying_child information on each schedule eic petitioner claimed his son chinedu n ogu as a qualifying_child and represented that chinedu lived with him for the entire year i respondent’s notice_of_deficiency for and as relevant to the issues for decision respondent disallowed the following deductions claimed by petitioner as other expenses on part v of his schedule c deduction amount claimed amount allowed amount disallowed depreciation dollar_figure --- dollar_figure edi fee advertising telephone etc big_number dollar_figure big_number trade mission big_number --- big_number overseas expenses big_number --- big_number for and as relevant to the issues for decision respondent disallowed the following deductions claimed by petitioner as expenses on part ii or as other expenses on part v of his schedule c deduction amount claimed amount allowed amount disallowed depreciation dollar_figure --- dollar_figure legal professional big_number --- big_number other used file cabinets chairs and tables big_number --- big_number trade mission big_number --- big_number overseas rent big_number --- big_number overseas expenses big_number --- big_number overseas wages big_number --- big_number overseas office big_number --- big_number for and respondent also changed petitioner’s filing_status from head_of_household to single and disallowed the earned_income_credit for respondent determined that petitioner received but failed to report proceeds of dollar_figure from the sale of stock finally respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for and ii discussion a burden_of_proof historically and as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a this principle was established by the united_states supreme court as early as and was reaffirmed by the supreme court as recently as see 503_us_79 290_us_111 however the foregoing rule is subject_to the provisions of sec_7491 which was enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 by virtue of sec_7491 the burden_of_proof may under certain circumstances be shifted to the commissioner in the present case sec_7491 does not operate to place the burden_of_proof on respondent because petitioner did not allege much less demonstrate that sec_7491 is applicable petitioner did not introduce credible_evidence with respect to any factual issue relevant to ascertaining his liability petitioner did not comply with the requirements under the internal_revenue_code to substantiate his deductions and petitioner did not maintain all records required under the internal_revenue_code see 116_tc_438 in addition it is open to question whether petitioner cooperated within the meaning of sec_7491 with respondent’s agents in view of the foregoing we proceed with our analysis on the basis that petitioner bears the burden of proving that respondent’s deficiency determinations are erroneous b issue schedule c deduction sec_1 general principles deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 see indopco inc v commissioner supra welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir in addition the court is not bound to accept as gospel the unverified and undocumented testimony of a taxpayer 87_tc_74 hradesky v commissioner supra even when a taxpayer’s testimony is uncontroverted we are not required to accept it if it is improbable unreasonable or questionable 456_f2d_145 6th cir affg tcmemo_1970_335 450_f2d_1239 5th cir affg tcmemo_1970_89 99_tc_202 dollar_figure we also observe that sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses see sec_1_6001-1 income_tax regs as a general_rule if in the absence of such records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to see also 58_tc_560 describing the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life kropp v commissioner tcmemo_2000_148 as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of certain expenses sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically sec_274 provides that no deduction is allowable either for travel including meals while away from home or with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included in the definition of listed_property in sec_280f is any passenger_automobile any computer_or_peripheral_equipment and any cellular telephone or other similar telecommunications equipment sec_280f iv v thus under sec_274 no deduction is allowable for expenses_incurred either for travel or in respect of listed_property such as a passenger_automobile a computer_or_peripheral_equipment or a cellular telephone or other similar telecommunications equipment on the basis of any approximation or the unsupported testimony of the taxpayer e g golden v commissioner tcmemo_1993_602 in other words in the absence of adequate_records or sufficient evidence corroborating the taxpayer’s own statement any deduction that is subject_to the stringent substantiation requirements of sec_274 is proscribed these stringent substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense to be deducted sec_1_274-5t temporary income_tax regs fed reg date in addition to the strict substantiation requirements of sec_274 a deduction for foreign_travel is subject_to the allocation requirements of sec_274 e g shackelford v commissioner tcmemo_1995_484 hilton v commissioner tcmemo_1990_11 thus sec_274 generally requires the proration of foreign_travel expenses between business and nonbusiness expenses with the foregoing general principles in mind we turn now to the specific schedule c deductions in issue depreciation office furnishings edi fee etc on his schedule c for petitioner claimed a deduction for edi fee advertising telephone etc in the amount of dollar_figure of this amount respondent allowed dollar_figure and disallowed the balance on his schedule c for petitioner claimed a deduction for used file cabinets chairs and tables in the amount of dollar_figure respondent disallowed the deduction in its entirety finally on his schedules c for and petitioner claimed depreciation_deductions in the amounts of dollar_figure and dollar_figure respectively respondent disallowed these deductions in their entirety insofar as the deduction for edi fee advertising telephone etc is concerned there is nothing in the record that would permit us to allow any amount greater than that already allowed by respondent in the notice_of_deficiency see williams v united_states supra pincite insofar as the used file cabinets chairs and tables are concerned the cost of such office furnishings is generally chargeable to capital_account and then recovered through an annual allowance for depreciation see sec_167 and sec_168 however such cost may be expensed pursuant to sec_179 if the requirements of that section are satisfied however such cost may not be expensed in the absence of an election sec_179 visin v commissioner tcmemo_2003_246 sec_1_179-5 income_tax regs in the present case petitioner failed to make any election under section dollar_figure that being the case petitioner may not the election would typically be made using part i election to expense certain tangible_property sec_179 of form_4562 petitioner did not attach form_4562 to his return nor did he otherwise make an election under sec_179 expense the cost of used file cabinets chairs and tables nor is petitioner entitled to any depreciation allowance for such property petitioner failed to prove eg by producing a bill of sale that he acquired any such property assuming that he did petitioner failed to prove eg by producing a canceled check or credit card receipt or statement its cost finally we consider the depreciation_deductions claimed by petitioner on his schedules c for and in the amounts of dollar_figure and dollar_figure respectively here our analysis is hampered by the fact that the record does not include a depreciation schedule for either of the years in issuedollar_figure nevertheless we understand that depreciation was claimed principally in respect of one or two automobiles and several pieces of computer equipment as we understand it petitioner claims depreciation on a brand new toyota camry that he acquired in date allegedly for dollar_figure although the record includes a bill of sale dated date there is a reference on petitioner’s balance_sheet for the calendar_year to automobile--1999 although the record includes a depreciation worksheet for it would appear that the property listed therein would have been fully depreciated before the texas certificate of title describes the camry as rebuilt salvage and as having big_number miles on the odometer at the time that the title was transferred to petitioner at trial petitioner testified that i was offered dollar_figure for the car camery sic new dollar_figure there is a prior entry on that same balance_sheet for an unidentified automobile as follows automobile big_number accumulated depreciation big_number petitioner contends that he used the toyota camry almost percent of the time well maybe percent of the time for business and that he used a second old car automobile for personal purposes eg to transport his son during visitations however petitioner failed to support such contention indeed petitioner failed to produce and as we understand failed to maintain records required by sec_274 related to the use of any automobile as previously discussed such records are essential for any deduction claimed in respect of listed_property such as a passenger_automobile similarly petitioner failed to produce and as we understand failed to maintain records required by sec_274 related to the use of any computer_or_peripheral_equipment again such records are essential for any deduction claimed in respect of listed_property such as a computer_or_peripheral_equipment finally petitioner should understand the fact that a taxpayer claims a deduction on an income_tax return is not sufficient to substantiate the deduction claimed on that return 71_tc_633 62_tc_834 rather a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof of the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir 25_bta_335 an entry on a tax_return is not evidence that an expenditure was actually made much the same may be said about a taxpayer’s bookkeeping entries and self-generated financial statements see 247_us_179 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 in view of the foregoing we hold for respondent on this issue trade missions overseas expenses on his schedules c for and petitioner claimed deductions for trade missions in the amounts of dollar_figure and dollar_figure respectively also on his schedules c for and petitioner claimed various overseas expenses in the aggregate amounts of dollar_figure and dollar_figure respectivelydollar_figure to the extent that the strict substantiation rules of sec_274 apply petitioner has not adequately substantiated any of the foregoing deductions see sec_274 sec_1 5t a temporary income_tax regs fed reg date see also sec_6001 sec_1_6001-1 income_tax regs to the extent that the strict substantiation rules of sec_274 would not preclude us from estimating an appropriate allowance any such estimate would be unfounded see williams v united_states f 2d pincite in addition to the foregoing we are not convinced that the amounts claimed are even deductible apart from their lack of substantiation in this regard the record demonstrates that shortly after petitioner returned from his first trade mission date to date americana business consultants nigeria limited a nigerian corporation was incorporated at trial petitioner testified that he was obliged for the aggregate amount consists of rent of dollar_figure wages of dollar_figure office expenses of dollar_figure and other expenses of dollar_figure to do business in nigeria in corporate form the law is clear that as a general_rule a taxpayer may not deduct the expenses of another taxpayer 308_us_488 47_tc_483 see 319_us_436 the business of a corporation is separate and distinct from the business of its shareholders 80_tc_27 same affd without published opinion 747_f2d_1463 5th cir under this rule a shareholder even a majority or sole shareholder may not deduct payments made by the shareholder of the corporation’s expenses e g 51_tc_746 although there is a narrow and limited exception to this rule see 48_tc_679 petitioner did not demonstrate that the exception to the general_rule should apply in his case see 311_f3d_458 1st cir affg tcmemo_2002_40 in view of the foregoing we hold for respondent on this issue legal professional expenses on his schedule c for petitioner claimed a deduction for legal and professional services in the amount of dollar_figure at trial respondent conceded that petitioner substantiated the petitioner did not claim any deduction for legal or professional expenses on his schedule c for payment of legal expenses of dollar_figure nevertheless respondent continued to maintain that no portion of this amount is deductible for his part petitioner admitted that the deduction related to expenses_incurred in connection with the state court litigation involving mbaise cultural union cause no and cause no see supra i f whether legal expenses are deductible as business_expenses pursuant to sec_162 or are nondeductible pursuant to sec_262 depends on the origin and character of the claim for which the expenses were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business activities see 372_us_39 as the supreme court stated the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test id pincite in other words litigation expenses are deductible if the suit against the taxpayer ‘arises in connection with’ or ‘proximately results from’ the taxpayer’s business or profit-seeking activity 91_tc_352 quoting united_states v gilmore supra pincite thus in order for petitioner’s legal expenses to be deductible on his schedule c for the origin of those legal expenses must have been rooted in americana business consultants his schedule c business having carefully read the complaint filed at cause no and the complaint filed at cause no we are unable to discern any nexus much less a sufficient nexus between those civil actions and petitioner’s business activities as proprietor of americana business consultants in the petition filed at cause no the plaintiff mr iheanacho alleged that petitioner published defamatory statements and intentionally inflicted emotional distress the facts alleged concerning such matters do not implicate petitioner’s business activities noteworthy is the fact that mr iheanacho alleged that petitioner published defamatory statements in letters on petitioner’s personal stationery which did not even reflect petitioner’s business address in the petition filed at cause no the plaintiff mbaise cultural union alleged that petitioner a self appointed public relations officer of the plaintiff failed to use his best efforts to achieve the corporate and business purposes of mbaise cultural union however there is nothing on petitioner’s returns for and or otherwise in the record to suggest that petitioner’s relationship with the plaintiff was other than purely social and or cultural in addition at trial petitioner introduced no evidence testimonial or documentary demonstrating a sufficient nexus between the state court litigation and his business activities any suggestion that petitioner’s involvement with mbaise cultural union was for the purpose of developing a pool of potential clients for his computer and software business is too tenuous to be persuasive in view of the foregoing we hold for respondent on this issue c issue filing_status on each of his returns for and petitioner listed his filing_status as head_of_household in the notice_of_deficiency respondent changed petitioner’s filing_status to single as relevant herein sec_2 provides that a taxpayer shall be considered a head of a household if and only if the taxpayer maintains as his home a household which constitutes for more than half of the taxable_year the principal_place_of_abode as a member of such household of a son of the taxpayer during each of the taxable years in issue petitioner’s son chinedu n ogu lived with his mother for more than half of the yeardollar_figure this living arrangement was consistent with the divorce decree granting petitioner’s former spouse the right to establish the legal residence of the child accordingly at trial the following colloquy between the court and petitioner occurred the court all right did we understand you to say that most of the time he stays with the mother petitioner yes most of the time he stays with the mother sometimes he stays with me petitioner does not qualify for head_of_household filing_status id respondent’s determination is therefore sustained d issue earned_income_credit on each of his returns for and petitioner claimed an earned_income_credit identifying his son chinedu n ogu as a qualifying_child in the notice_of_deficiency respondent disallowed the earned_income_credit for both years respondent based the disallowance on the lack of a qualifying_child and on the fact that petitioner’s income exceeded the maximum amount allowable to claim an earned_income_credit without regard to a qualifying_child in the case of an eligible_individual sec_32 allows an earned_income_credit against the individual’s income_tax_liability as relevant in the first instance an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 as required by sec_32 and as relevant herein a qualifying_child is the taxpayer’s son who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year during each of the taxable years in issue petitioner’s son lived with his mother for more than half of the year see supra note as stated above this living arrangement was consistent with the divorce decree granting petitioner’s former spouse the right to establish the legal residence of the child accordingly chinedu is not a qualifying_child of petitioner an individual who does not have a qualifying_child may also be an eligible_individual and thereby qualify for an earned_income_credit sec_32 however to qualify for the individual’s earned_income and modified_adjusted_gross_income must both be less than dollar_figure for less than dollar_figure in view of our disposition of the schedule c issues for and it would appear virtually certain that petitioner’s earned_income and modified_adjusted_gross_income for each of those years exceed the maximum amount allowable to claim an earned_income_credit without regard to a qualifying_child however the parties should confirm this matter as part of their computation for entry of decision under rule e issue proceeds from the sale of stock in the notice_of_deficiency respondent determined that petitioner received proceeds of dollar_figure from the sale of stock in petitioner did not address this issue at trial accordingly we consider it to have been abandoned by him see eg watson v commissioner tcmemo_2001_213 respondent’s determination is therefore sustained f issue accuracy-related_penalty as applicable herein sec_6662 imposes a 20-percent accuracy-related_penalty on any underpayment_of_tax attributable to either negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 as relevant herein an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 by virtue of sec_7491 the commissioner has the burden of production with respect to the liability of any individual for any penalty f or the commissioner to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite once the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id typically the taxpayer would be obliged to prove that he or she acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner supra pincite sec_1_6664-4 income_tax regs this court has held that the commissioner may satisfy his burden of production for the accuracy-related_penalty based on negligence by showing that the taxpayer failed to keep adequate books_and_records or to properly substantiate items in question e g higbee v commissioner supra pincite this court has also held that the commissioner may satisfy his burden of production for the accuracy-related_penalty based on substantial_understatement_of_income_tax by showing that the understatement on the taxpayer’s return satisfies the definition of substantial e g janis v commissioner tcmemo_2004_117 given the minimal amount of tax reported by petitioner on his returns as compared with the magnitude of the adjustments made by respondent in the notice_of_deficiency the relatively modest concessions made by respondent at trial and our holdings herein on the substantive issues for decision it would appear virtually certain that there are substantial understatements of income_tax for and however even if we were to leave that matter to the parties as part of their computation for entry of decision under rule we would hold that respondent satisfied his burden of production by showing that petitioner failed to maintain complete and adequate books_and_records and to properly substantiate the items in question e g kikalos v commissioner tcmemo_2004_82 we also hold that petitioner failed to satisfy his burden_of_proof by demonstrating that he acted with reasonable_cause and in good_faith in part we are led to this conclusion by the fact that petitioner represents himself to be an accountant having his own accounting firm creative accountants which prepares tax returns as an accountant petitioner knows or should know that one cannot ignore the strict substantiation requirements of sec_274 or the more general recordkeeping requirements of sec_6001 as an accountant petitioner also knows or should know that a taxpayer cannot generally deduct the expenses of another taxpayer a taxpayer cannot deduct legal expenses if such expenses are essentially personal in nature head-of-household filing_status may not be claimed if the taxpayer does not maintain as his home a household which constitutes for more than half of the taxable_year the principal_place_of_abode as a member of such household of a son of the taxpayer and for purposes of the earned_income_credit a taxpayer’s son is not a qualifying_child unless the son has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year in view of the foregoing we hold for respondent on this issue g conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as respondent’s concessions see supra note decision will be entered under rule
